[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, John Belonick  Sons brought this action against the defendant, Harry G. Harlow to recover on a claim for work performed on sixteen condominium units located at Park Street in Thomaston, Connecticut.
On November 20, 1985 the parties entered into a contract to furnish certain labor and materials for plumbing and heating. The plumbing price was $27,680.00 and the heating price $29,600.00 with $2,320.00 for extras making the total price for work and materials $59,600.00. The plaintiff claims a balance due of $25,052.95 as follows:
        Plumbing                                  $27,680.00 Heating                                    29,600.00 ---------- Total                                     $57,280.00 Less Amount Received                       34,080.36 --------- Balance before adjustments                 23,199.64 Credit 16 lavatories at $41.00                -656.00 Tax on above                                 — 49.20 16 water heaters — 13 regular at $145        1,885.00 Tax                                           141.38 3 Special at $165.00                           495.00 Tax                                            37.13 ---------- BALANCE DUE                               $25,052.95
The defendant has filed a trial brief setting forth various credits he claims, setting forth a balance of $13,925.30 as follows:
  Payments to plaintiff                           $20,545.27 Direct payments to subcontractors and CT Page 608 suppliers                                        15,030.41 Corrective work paid by defendant                 1,125.00 Estimated cost to complete                          735.00 Storage charges and services by defendant         4,527.00 Credit for 16 lavatories plus tax                   705.20 ---------- Total                                           $42,667.88
  Total Contract Price                                      $59,600.00 Less payments, offsets, credits and corrective work       -42,667.88 Less 20% mark-up on direct payments by defendant          — 3,006.82 ---------- Total                                                     $13,925.30
Based upon the evidence, the court rejects the claim of $4,527.00 for storage charges and services by the defendant. There was no agreement for a storage credit and while the court appreciates the defendant's concern for the project, there is no basis in the contract to award $3,500.00 for supervision by the defendant. Likewise, the court rejects the claimed setoff of $3,006.82 for 20% mark up on the $15,030.41 paid directly by the defendant to subcontractors and suppliers. Since the defendant is entitled to that full credit, to give an additional 20% would result in a duplication of the credit.
The court accepts the balance of the credits requested by the defendant and therefore finds for the plaintiff to recover of the defendant $21,459.12 on the complaint with costs. The court finds for the plaintiff on the counterclaim.
PICKETT, JUDGE